Citation Nr: 0842077	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.  

2.  Entitlement to service connection for a cardiovascular 
disorder, asserted to be secondary to service-connected 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from July 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  Diabetic retinopathy is not currently shown.  

2.  A cardiovascular disorder was not shown in service or for 
many years thereafter; cardiovascular disease is unrelated to 
active duty.

3.  A cardiovascular disorder is not causally related to 
service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  Diabetic retinopathy is not proximately due to or the 
result of the service-connected diabetes mellitus, type II; 
diabetic retinopathy is not currently shown.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.310 (2008).  

2.  A cardiovascular disorder was not incurred in or 
aggravated by service, nor is it due to or the result of the 
service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.310 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
cardiovascular-renal disease, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, the veteran asserts that he has 
developed retinopathy as well as a cardiovascular disorder as 
a result of his service-connected diabetes mellitus.  
According to the applicable law and regulation, service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of:  (1)  a 
current disability; (2)  a service-connected disability; and 
(3)  a medical nexus establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, 
service connection is granted for aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

An amendment to 38 C.F.R. § 3.310 became effective on 
October 10, 2006.  As the veteran in the present case filed 
his claim prior to that date, however, the older, more 
liberal version is applicable to the current appeal as the 
new version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.  

Diabetic Retinopathy

The veteran contends that he developed retinopathy as a 
result of his service-connected diabetes mellitus.  He 
describes occasional blurred vision but admits that his 
vision is otherwise fairly good.  In fact, he denied any 
other type of eye pathology and stated that he did not take 
any medication for his eyes.  Service treatment records are 
negative for complaints of, treatment for, or findings of eye 
pathology.  

At a VA diabetes mellitus examination conducted in October 
2004, the veteran reported wearing reading glasses but denied 
having a diagnosis of diabetic retinopathy.  Following a 
physical examination of the eyes, the examiner concluded that 
the veteran "appears to have some diabetic retinopathy" but 
also noted that the evaluation was suboptimal.  In pertinent 
part, the examiner diagnosed possible early diabetic 
retinopathy.  

In the following month, the veteran underwent a VA eye 
examination to assess his eye complaints.  Following 
completion of specialized eye testing, the examiner diagnosed 
mild, dry age-related macular degeneration, mild hyperopia, 
and mild cataracts of both eyes.  Significantly, however, the 
examiner specifically concluded that the veteran did not have 
retinopathy of either eye.  

Service connection may only be granted for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

Where, as here, there is no competent evidence of a current 
diagnosis of diabetic retinopathy, the preponderance of the 
evidence is against a claim for service connection for such a 
disorder.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As 
such, the appeal is denied.  

Cardiovascular Disorder

Service treatment records are negative for complaints of, 
treatment for, or findings of cardiovascular pathology.  
Therefore, service records do not show a chronic 
cardiovascular disorder.  Post-service medical records are 
negative for cardiac symptomatology for many years after 
service.  

In 1998, the veteran was treated for a myocardial infarction.  
Subsequent medical records reflect diagnoses of diabetes 
mellitus, type II (since 2000) and coronary artery disease.  
However, no treating physician has ever established a nexus 
between the veteran's current cardiovascular disease and 
active duty on a direct basis, nor has he so maintained.  

Rather, the veteran contends that he developed a 
cardiovascular disorder as a result of his service-connected 
diabetes mellitus.  He acknowledges that he was treated for 
cardiovascular pathology before he was actually diagnosed 
with diabetes mellitus.  He asserts, however, that, even 
prior to the initial diagnosis of diabetes, the disorder 
"was there and just not picked up or was not bad enough."  

After a December 2004 VA heart examination, the examiner 
diagnosed coronary artery disease as well as status post 
percutaneous transluminal coronary angioplasty and stenting.  
Significantly, the examiner expressed his opinion that "it 
[is] less likely tha[n] . . . not" that the veteran's 
myocardial infarction and related coronary artery disease 
were secondary to his diabetes.  

In support of this conclusion, the examiner cited the "lack 
of temporal relationship between the two illnesses."  
Specifically, the examiner noted that the veteran's 
myocardial infarction occurred in 1998 and that his diabetes 
mellitus was not diagnosed until 2000.  

The Board acknowledges that, following the October 2004 VA 
diabetes mellitus examination, the examiner concluded that 
the veteran's coronary artery disease was "likely worsened 
by his diabetes but may not be completely due to that."  
Further, in a December 2004 addendum, the examiner who had 
conducted the VA heart examination earlier that month stated 
that "[m]edical literature is replete with studies and 
evidence that demonstrate increased cardiovascular risk 
associated with type 2 diabetes mellitus with curvilinear 
increases in risk for progression of coronary disease and 
adverse cardiovascular events associated with worsening 
glycemic control as well as duration of the diabetes."  

On the basis of such evidence, the examiner concluded that 
"it is more likely than not that the . . . [veteran's] 
cardiovascular disease will be adversely affected and 
progress more rapidly due to the presence of his co-morbid 
diabetes mellitus than it would have in the absence of his 
diabetes."  

The October 2004 and December 2004 examiners have essentially 
concluded that the current nature and extent of the veteran's 
cardiovascular disorder will likely be worsened (e.g., 
aggravated) by his service-connected diabetes.  What these 
physicians have not concluded (and, indeed, what no other 
medical professional who has treated the veteran and whose 
records of such treatment are included in the claims folder 
has asserted), however, is that the service-connected 
diabetes caused his cardiovascular disorder.  As emphasized 
above, the veteran's cardiovascular disorder pre-existed his 
service-connected diabetes mellitus.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a cardiovascular disorder, asserted to 
be secondary to the service-connected diabetes mellitus, 
type II.  There is, therefore, no doubt to be otherwise 
resolved.  As such, the appeal is denied.  

With regard to both claims adjudicated in this decision, the 
Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the disorders at issues-
has been provided by the medical personnel who have examined 
the veteran during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations and by 
service records obtained and associated with the claims 
folder.  

As such, the Board finds these records to be more probative 
than the subjective assertions of an association between the 
service-connected diabetes and the current eye and heart 
pathology.  See Cartright, 2 Vet. App. at 25 (interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to him in October 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the service connection issues on 
appeal (to include the requirements for service connection 
for diabetes mellitus and its related complications) and of 
his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the service connection claims on appeal.  
Any questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claims on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained VA post-service treatment records and 
accorded the veteran pertinent VA examinations.  In addition, 
the veteran was provided an opportunity to set forth his 
contentions at a personal hearing, but he declined to do so.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the claims on appeal.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the service connection claims that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
these issues.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetic retinopathy is denied.  

Service connection for a cardiovascular disorder, asserted to 
be secondary to service-connected diabetes mellitus, type II, 
is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


